Name: 2008/410/EC: Commission Decision of 30Ã April 2008 on the allocation of import quotas for controlled substances for the period 1Ã January to 31Ã December 2008 under Regulation (EC) NoÃ 2037/2000 of the European Parliament and of the Council (notified under document number C(2008) 1639)
 Type: Decision_ENTSCHEID
 Subject Matter: competition;  international trade;  chemistry;  deterioration of the environment;  natural environment
 Date Published: 2008-06-04

 4.6.2008 EN Official Journal of the European Union L 144/69 COMMISSION DECISION of 30 April 2008 on the allocation of import quotas for controlled substances for the period 1 January to 31 December 2008 under Regulation (EC) No 2037/2000 of the European Parliament and of the Council (notified under document number C(2008) 1639) (Only the Bulgarian, Dutch, English, French, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Slovenian and Spanish texts are authentic) (2008/410/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 2037/2000 of the European Parliament and of the Council on substances that deplete the ozone layer (1), and in particular to Article 7 thereof, Whereas: (1) The quantitative limits for the placing on the market in the Community of controlled substances are set out in Article 4 of Regulation (EC) No 2037/2000 and Annex III thereto. (2) Article 4(2)(i)(d) of Regulation (EC) No 2037/2000 prohibits each producer and importer placing any methyl bromide on the market or using any for their own account after 31 December 2004. Article 4(4)(i)(b) of Regulation (EC) No 2037/2000 allows a derogation from this prohibition if methyl bromide is used to meet the licensed requests for critical uses of those users identified as described in Article 3(2)(ii) of that Regulation. The quantity of methyl bromide licensed for critical uses for the period 1 January to 31 December 2008 will be published in a separate Commission Decision. (3) Article 4(2)(iii) of Regulation (EC) No 2037/2000 allows a derogation from Article 4(2)(i)(d) if methyl bromide is imported or produced for quarantine and pre-shipment (QPS) applications. The amount of methyl bromide that can be imported or produced for these purposes in 2008 must not exceed the average of the calculated level of methyl bromide which a producer or importer placed on the market or used for its own account for QPS in the years 1996, 1997 and 1998. (4) Article 4(4)(i) of Regulation (EC) No 2037/2000 allows a derogation from Article 4(2) if methyl bromide is imported for destruction or if it is imported for feedstock use. (5) Article 4(3)(i)(e) of Regulation (EC) No 2037/2000 sets out the total calculated level of hydrochlorofluorocarbons which producers and importers may place on the market or use for their own account in the period 1 January to 31 December 2008. (6) The Commission has published a notice to importers in the Community of controlled substances that deplete the ozone layer (2) and has thereby received declarations on intended imports in 2008. (7) For hydrochlorofluorocarbons the allocation of quotas to producers and importers is in accordance with the provisions of Commission Decision 2007/195/EC of 27 March 2007 (3) determining a mechanism for the allocation of quotas to producers and importers for hydrochlorofluorocarbons for the years 2003 to 2009 under Regulation (EC) No 2037/2000. (8) For the purpose of ensuring that operators and companies benefit from allocated import quotas in due time and thereby ensure the necessary continuity of their operations, it is appropriate that this Decision should apply from 1 January 2008. (9) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 18(1) of Regulation (EC) No 2037/2000, HAS ADOPTED THIS DECISION: Article 1 1. The quantity of controlled substances of group I (chlorofluorocarbons 11, 12, 113, 114 and 115) and group II (other fully halogenated chlorofluorocarbons) subject to Regulation (EC) No 2037/2000 which may be released for free circulation in the Community in 2008 from sources outside the Community shall be 8 608 000 ozone-depleting potential (ODP) kilograms. 2. The quantity of controlled substances of group III (halons) subject to Regulation (EC) No 2037/2000 that may be released for free circulation in the Community in 2008 from sources outside the Community shall be 5 144 000 ODP kilograms. 3. The quantity of controlled substances of group IV (carbon tetrachloride) subject to Regulation (EC) No 2037/2000 that may be released for free circulation in the Community in 2008 from sources outside the Community shall be 10 000 330 ODP kilograms. 4. The quantity of controlled substances of group V (1,1,1-trichloroethane) subject to Regulation (EC) No 2037/2000 that may be released for free circulation in the Community in 2008 from sources outside the Community shall be 400 060 ODP kilograms. 5. The quantity of controlled substances of group VI (methyl bromide) subject to Regulation (EC) No 2037/2000 which may be released for free circulation in the Community in 2008 from sources outside the Community for quarantine and pre-shipment uses, for feedstock and destruction shall be 1 372 411,20 ODP kilograms. 6. The quantity of controlled substances of group VII (hydrobromofluorocarbons) subject to Regulation (EC) No 2037/2000 for feedstock which may be released for free circulation in the Community in 2008 from sources outside the Community shall be 146 ODP kilograms. 7. The quantity of controlled substances of group VIII (hydrochlorofluorocarbons) subject to Regulation (EC) No 2037/2000 that may be released for free circulation in the Community in 2008 from sources outside the Community shall be 10 102 977,467 ODP kilograms. 8. The quantity of controlled substances of group IX (bromochloromethane) subject to Regulation (EC) No 2037/2000 that may be released for free circulation in the Community in 2008 from sources outside the Community shall be 168 012 ODP kilograms. Article 2 1. The allocation of import quotas for chlorofluorocarbons 11, 12, 113, 114 and 115 and other fully halogenated chlorofluorocarbons during the period 1 January to 31 December 2008 shall be for the purposes indicated and to the companies indicated in Annex I. 2. The allocation of import quotas for halons during the period 1 January to 31 December 2008 shall be for the purposes indicated and to the companies indicated in Annex II. 3. The allocation of import quotas for carbon tetrachloride during the period 1 January to 31 December 2008 shall be for the purposes indicated and to the companies indicated in Annex III. 4. The allocation of import quotas for 1,1,1-trichloroethane during the period 1 January to 31 December 2008 shall be for the purposes indicated and to the companies indicated in Annex IV. 5. The allocation of import quotas for methyl bromide during the period 1 January to 31 December 2008 shall be for the purposes indicated and to the companies indicated in Annex V. 6. The allocation of import quotas for hydrobromofluorocarbons during the period 1 January to 31 December 2008 shall be for the purposes indicated and to the companies indicated in Annex VI. 7. The allocation of import quotas for hydrochlorofluorocarbons during the period 1 January to 31 December 2008 shall be for the purposes indicated and to the companies indicated in Annex VII. 8. The allocation of import quotas for bromochloromethane during the period 1 January to 31 December 2008 shall be for the purposes indicated and to the companies indicated in Annex VIII. 9. The import quotas for chlorofluorocarbons 11, 12, 113, 114 and 115, other fully halogenated chlorofluorocarbons, halons, carbon tetrachloride, 1,1,1-trichloroethane, methyl bromide, hydrobromofluorocarbons, hydrochlorofluorocarbons and bromochloromethane during the period 1 January to 31 December 2008 shall be as set out in Annex IX. Article 3 This Decision shall apply from 1 January 2008 and shall expire on 31 December 2008. Article 4 This Decision is addressed to the following undertakings: Agropest Sp. z o.o. ul. GÃ ³rnicza 12/14 PL-91-765 Ã Ã ³dÃ º Albemarle Chemicals SAS 28, Ã tang de la Gaffette F-13521 Port-de-Bouc Albemarle Europe SPRL Parc Scientifique Einstein Rue du Bosquet 9 B-1348 Louvain-la-Neuve Alcobre SA C/Luis I, Nave 6-B Poligono Industrial Vallecas E-28031 Madrid Arkema SA 420, rue d'Estienne D'Orves F-92705 Colombes AT-Karlovo 56 A, General Kartzov str. Karlovo 4302 Bulgaria Avantec SA 26, Avenue du Petit Parc F-94683 Vincennes Bang & Bonsomer 20/22 - 3 Jekaba str LV-1050 Riga BASF SE Carl-Bosch-Str. 38 D-67605 Ludwigshafen BaySystems IbÃ ©ria Crta Vilaseca  La Pineda s/n E-43006 Tarragona Blye Engineering Co Ltd Naxxar Road San Gwann SGN 07 Malta Bromotirrena Srl Via Torino, 4 I-04022 Fondi (LT) Calorie Fluor SAS 503, rue HÃ ©lÃ ¨ne Boucher ZI Buc  BP 33 F-78534 Buc Cedex Desautel SAS Parc d'Entreprises BP 9 F-01121 Montluel (Cedex) Dow Deutschland Anlagegesellschaft mbH Buetzflethersand D-21683 Stade DuPont de Nemours (Nederland) BV Baanhoekweg 22 3313 LA Dordrecht Nederland Dyneon GmbH & Co KG Werk Gendorf D-84504 Burgkirchen Empor d.o.o. LeskoÃ ¡kova 9a SLO-1000 Ljubljana Etis d.o.o. Trzaska 333 SLO-1000 Ljubljana Eurobrom BV Fosfaatweg 48 1013 BM Amsterdam Nederland Freolitus Centrine g. 1D RamuÃ iai, Kauno r. LT-54464 Lithuania Fenner Dunlop Oliemolenstraat 2 9203 ZN Drachten Nederland Fujifilm Electronic Materials (Europe) NV Keetberglaan 1A Haven 1061 B-2070 Zwijndrecht G.A.L Cycle-Air Ltd 3, Sinopis Str., Strovolos 2835 Nicosia Cyprus Galco SA Avenue Carton de Wiart 79 B-1090 Brussels Harp International Ltd. Gellihirion Industrial Estate Rhondda Cynon Taff Pontypridd CF37 5SX United Kingdom Honeywell Fluorine Products Europe BV Laarderhoogtweg 18, 1101 EA Amsterdam Nederland Hovione Farmaciencia SA Sete Casas P-2674-506 Loures Ineos Fluor Ltd PO Box 13, The Heath Runcorn, Cheshire WA7 4QX United Kingdom Laboratorios Miret SA (Lamirsa) Geminis 4 E-08228 Terrassa (Barcelona) Linde Gaz Polska Sp. z o.o. al. Jana Pawla II 41 a PL-31-864 KrakÃ ³w Matero Ltd PO Box 51744 3508 Limassol Cyprus Mebrom NV Assenedestraat 4 B-9940 Rieme Ertvelde PoÃ ¼-Pliszka Sp. z o.o. ul. SzczeciÃ ska 45 PL-80-392 GdaÃ sk PUPH SOLFUM Sp. z o.o. ul. ZiemiaÃ ska 21 PL-95-070 RÃ bieÃ  AB Refrigerant Products Ltd. Banyard Road Portbury West Bristol BS20 7XH United Kingdom Sigma Aldrich Company The Old Brickyard, New Road Gillingham SP8 4XT United Kingdom Sigma Aldrich Logistik GmbH RiedstraÃ e 2 D-89555 Steinheim SJB Energy Trading BV Slagveld 15 3230 AG Brielle Nederland Solquimia Iberia C/Mexico no 3 E-50196 La Muela (Zaragoza) Solvay Fluor GmbH Hans-BÃ ¶ckler-Allee 20 D-30173 Hannover Solvay Organics GmbH Hans-BÃ ¶ckler-Allee 20 D-30173 Hannover Solvay Solexis SpA Viale Lombardia 20 I-20021 Bollate (MI) Syngenta Crop Protection Surrey Research Park 30 Priestly Road, Guildford Surrey GU2 7YH United Kingdom Tazzetti Fluids SRL Corso Europa n. 600/a I-10070 Volpiano (TO) Vrec-Co Import-Export Kft. Kossuth u. 12 HU-6763 Szatymaz Wigmors ul. Irysowa 5 PL-51-117 WrocÃ aw Wilhelmsen Maritime Service AS Wilhelmbarentstraat 50, 3165 AB Rotterdam/Albrandswaard Nederland ZakÃ ady Azotowe w Tarnowie-MoÃ cicach ul. Kwiatkowskiego 8 PL-33-101 TarnÃ ³w Zephyr Kereskedelmi Ã ©s SzolgÃ ¡ltatÃ ³ Kft. 6000 KecskemÃ ©t TatÃ ¡r sor 18. Hungary Done at Brussels, 30 April 2008. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 244, 29.9.2000, p. 1. Regulation as last amended by Commission Decision 2007/540/EC (OJ L 198, 31.7.2007, p. 35). (2) OJ C 164, 18.7.2007, p. 22. (3) OJ L 88, 29.3.2007, p. 51. ANNEX I GROUPS I AND II Import quotas for chlorofluorocarbons 11, 12, 113, 114 and 115 and other fully halogenated chlorofluorocarbons allocated to importers in accordance with Regulation (EC) No 2037/2000 for feedstock uses and for destruction during the period 1 January to 31 December 2008. Avantec SA (FR) Ineos Fluor Ltd (UK) Honeywell Fluorine Products Europe (NL) Solvay Fluor GmbH (DE) Solvay Solexis SpA (IT) Syngenta Crop Protection (UK) Tazzetti Fluids SRL (IT) Wilhelmsen Maritime Service AS (NL) ANNEX II GROUP III Import quotas for halons allocated to importers in accordance with Regulation (EC) No 2037/2000 for critical uses and for destruction during the period 1 January to 31 December 2008. Avantec SA (FR) BASF SE (DE) Desautel SAS (FR) Poz-Pliszka (PL) Wilhelmsen Maritime Service AS (NL) ANNEX III GROUP IV Import quotas for carbon tetrachloride allocated to importers in accordance with Regulation (EC) No 2037/2000 for feedstock uses and for destruction for the period 1 January to 31 December 2008. Dow Deutschland (DE) Fenner Dunlop (NL) ANNEX IV GROUP V Import quotas for 1,1,1 trichloroethane allocated to importers in accordance with Regulation (EC) No 2037/2000 for feedstock uses and for destruction for the period 1 January to 31 December 2008. Arkema SA (FR) Fujifilm Electronic Materials Europe (BE) ANNEX V GROUP VI Import quotas for methyl bromide allocated to importers in accordance with Regulation (EC) No 2037/2000 for quarantine and pre-shipment applications, for feedstock uses and for destruction for the period 1 January to 31 December 2008. AT-KARLOVO (BG) Agropest Sp. z o.o. (PL) Albemarle Chemicals (FR) Albemarle Europe (BE) Bang & Bonsomer (LV) Bromotirrena SRL (IT) Eurobrom BV (NL) Mebrom NV (BE) PUPH SOLFUM Sp. z o.o (PL) Sigma Aldrich Logistik (DE) Zephyr Kereskedelmi Ã ©s SzolgÃ ¡ltatÃ ³ Kft. (HU) ANNEX VI GROUP VII Import quotas for hydrobromofluorocarbons allocated to importers in accordance with Regulation (EC) No 2037/2000 for feedstock uses for the period 1 January to 31 December 2008. Hovione Farmaciencia SA (PT) ANNEX VII GROUP VIII Import quotas for hydrochlorofluorocarbons allocated to producers and importers in accordance with Regulation (EC) No 2037/2000 and in accordance with the provisions of Commission Decision 195/2007/EC and for feedstock uses, process agents, for reclamation, for destruction and other applications allowed under Article 5 of Regulation (EC) No 2037/2000 for the period 1 January to 31 December 2008. Producer Arkema SA (FR) DuPont de Nemours (Nederland) BV (NL) Honeywell Fluorine Products Europe BV (NL) Ineos Fluor Ltd (UK) Solvay Fluor GmbH (DE) Solvay Organics GmbH (DE) Solvay Solexis SpA (IT) Importer Alcobre SA (ES) Avantec SA (FR) Bay Systems Iberia (ES) Blye Engineering Co Ltd (MT) Calorie Fluor SA (FR) Dyneon (DE) Empor d.o.o. (SI) Etis d.o.o. (SI) Freolitus (LT) Galco SA (BE) G.AL. Cycle Air Ltd (CY) Harp International Ltd (UK) Linde Gaz Polska Sp. z o.o. (PL) Matero Ltd (CY) Mebrom NV (BE) Refrigerant Products Ltd (UK) SJB Energy Trading BV (NL) Sigma Aldrich Company (UK) Solquimia Iberia, SL (ES) Tazzetti Fluids SRL (IT) Vrec-Co Export-Import Kft. (HU) Wigmors (PL) Wilhelmsen Maritime Service AS (NL) Zakady Azotowe (PL) ANNEX VIII GROUP IX Import quotas for bromochloromethane allocated to importers in accordance with Regulation (EC) No 2037/2000 for feedstock uses during the period 1 January to 31 December 2008. Albemarle Europe (BE) Eurobrom BV (NL) Laboratorios Miret SA (LAMIRSA) (ES) Sigma Aldrich Logistik GmbH (DE) ANNEX IX This Annex is not published because it contains confidential commercial information.